Citation Nr: 0216617	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  02-00 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated at 30 percent disabling. 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran is a World War II prisoner of war (POW) who had 
active military service from February 1943 to December 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  In its decision the RO continued 
the evaluation of the veteran's PTSD as 30 percent disabling.  



FINDINGS OF FACT

1.  The veteran's PTSD has been manifested primarily by 
irritability, alcohol abuse, temper flare-ups, sleep 
disturbance due to nightmares, depression, period of 
tearfulness, intrusive thoughts on a daily basis, and Global 
Assessment of Functioning (GAF) scores ranging from 50 to 55. 

3.  The veteran has not shown occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  



CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp 2002); 38 C.F.R. § 4.1, 4.2, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (2002). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Prior to the veteran's appeal, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  It is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002).  The liberalizing provisions of the VCAA 
are applicable to the issue on appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Act eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 38 U.S.C.A. § 3.159(b). 

In a June 2001 letter, in response to the veteran's increased 
rating claim for PTSD, the RO informed the veteran of 
evidence that could support his claim included "military 
service and medical records, VA physical examination, 
information from other sources (i.e. private medical, doctor 
or hospital, SSA records, etc.), dependency information (i.e. 
birth, marriage, or death certificates, etc.), income 
information." 

The Board is also cognizant that in a letter dated in July 
2001, the RO informed the veteran of the VCAA and the VA's 
duty to assist in developing his claim.  The RO encouraged 
the veteran to submit any evidence showing his service-
connected disability had increased in severity.  In the 
letter, the veteran was informed as to the VA's requirements 
to develop for all relevant evidence in the custody of a 
federal department or agency, develop for private records and 
lay or other evidence identified by the veteran, and examine 
the veteran or obtain a medical opinion if the examination or 
opinion is necessary to make a decision on his claim.  The RO 
explained how the VA would request records that the veteran 
had consented to release, such as records of private health 
care providers.  

In a September 2001 rating decision, the veteran was informed 
that there was no medical evidence to support a 50 percent 
evaluation for PTSD based on the veteran's most recent VA 
examination report.  Specifically, the RO noted that the 
veteran's affect was not described as flat, his speech was 
normal, there was no evidence of panic attacks and no 
indication of memory loss, impairment in judgment or 
impairment in abstract thinking.  Additionally, in a December 
2001 statement of the case, the veteran was provided with the 
applicable rating criteria for PTSD. 

As such, the Board finds that the veteran has been properly 
notified of the evidence needed to substantiate his claim, in 
addition to what evidence he is responsible for obtaining.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Furthermore, the Board notes that the veteran has been 
provided a recent VA examination to assess his current level 
of disability with respect to his service-connected PTSD.  
Neither the veteran nor his representative has suggested that 
there are missing VA or private medical records that need to 
be obtained, and the Board is not aware of any such records.  
In sum, the facts relevant to the veteran's claim have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  The Board will proceed to decide 
the veteran's claim on the merits. 

Factual Background

In a June 1997 rating decision, the RO granted service 
connection for PTSD effective October 1996 as 10 percent 
disabling.

In March 1999, the veteran was examined for VA purposes.  On 
evaluation, the veteran was well groomed and appeared alert 
and cooperative.  He denied any history of psychiatric 
treatment, suicide attempts or current suicidal ideation.  
The veteran did not report any hallucinations, or manic 
episodes, and denied paranoia.  The veteran denied any loss 
of interest in usual activities and denied any difficulty 
with motivation or initiating activities.  Additionally, the 
veteran reported his participation with various civic and 
community organizations and his performance of routine 
activities such as driving, cooking, gardening and shopping.  
The examiner's diagnosis was PTSD with a Global Assessment of 
Functioning (GAF) score of 55.  

In a May 1999 rating decision the RO increased this rating to 
30 percent disabling effective December 1998.

In May 2001, the veteran reopened his claim for PTSD seeking 
an increased rating. In August 2001, he was medically 
examined for VA purposes.  On clinical evaluation, the 
veteran's mood was reported as "mildly irritable, slightly 
anxious."  His speech was well organized, normal in rate and 
tone and negative for delusional content.  The veteran 
reported occasional depressed mood but denied suicidal or 
homicidal ideation, intent or plans.  He denied a history of 
suicide attempt as well as violence or assault.  The 
examiner's diagnosis was chronic PTSD with a GAF score of 50.  
The examiner noted that the veteran reported an increase in 
PTSD symptoms that include irritability, tearfulness, 
depression, startle response to loud noises, intrusive 
thoughts on a daily basis, and a pattern of alcohol abuse 
related to PTSD.  The examiner also noted the veteran was 
capable of managing his own financial affairs. 

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  

Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 
(2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When evaluating a mental disorder, the RO shall consider the 
frequency, severity and duration of psychiatric symptoms, the 
length of remission, and the veteran's capacity for 
adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment, 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (2002).

An evaluation of 30 percent is assigned for PTSD whenever 
there is:

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care and conversation 
normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events).  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).

Under 38 C.F.R. § 4.130, a higher evaluation of 50 percent is 
not warranted unless there is:

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).  

A 70 percent evaluation is warranted if the veteran exhibits:

Occupational and social impairment with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
actives; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a 
worklike setting); inability to establish and 
maintain effective relationships.  
Id.  

Further, a rating of 100 percent is warranted when there is: 

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name. 
Id.  

The veteran has reported that he drives, cooks, does yard 
work, shops, dines out at restaurants and manages his 
finances without difficulty.  The veteran resides with his 
girlfriend of nine years.  After retiring from 44 years of 
service as a manager of a telephone company in 1991, the 
veteran served on the boards of several civic organizations 
including the Red Cross, Salvation Army, and local chambers 
of commerce.  He continues to participate in these 
activities. 

While the veteran has exhibited occasional panic attacks they 
reportedly do not occur weekly.  He is moody, he still 
exercises control over his emotions, and he is capable of 
handling a variety of tasks independently, he maintains 
active social and work-like relationships, and has been able 
to maintain effective work and social relationships.  As 
noted previously in his most recent VA exam, the veteran's 
speech was "normal in rate and tone, well organized, 
relevant, coherent and negative for delusional content."  
Therefore, it cannot be said that he has the abnormal speech 
patterns contained in the criteria for a 50 percent 
evaluation.

In 2001, the examiner notes in the summary that "From the 
veteran's point of view it does appear that his PTSD symptoms 
have been increasing in severity and intensity and has been 
having a greater impact on his function."  This statement is 
not a conclusion drawn by the examiner, but one made by the 
veteran repeatedly.  The VA examiner then notes that the 
veteran "appears to be quite capable of managing his own 
financial affairs" and adds that "he is retired"  which 
suggests the veteran is a highly functioning individual. 

In reaching this conclusion, the Board is mindful of the 
service representative's argument, as articulated in a July 
2002 Written Brief Presentation, concerning the veteran's GAF 
scores and the weight the scores ought to be accorded in 
rating the veteran's disability.  The Board notes that on VA 
examination in March 1999, the veteran was assigned a GAF 
score of 55.  In the August 2001 VA examination report, the 
examiner noted the veteran's report of an increase in PTSD 
symptoms, which the examiner indicated posed greater 
impairments on the veteran's functioning.  The examiner 
assigned a GAF score of 50.  The Board notes that a GAF score 
of 41-50 demonstrates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 
Quick Reference to the Diagnostic Criteria from DSM-IV, 
Washington, DC, American Psychological Association, 1995; 
38 C.F.R. §§ 4.125, 4.130 (2002).  

A score of 51-60 reflects moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks), 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers). Id. 

Although the examiner reported a GAF of 50, the examination 
report contains none of the findings listed in the criteria 
for that GAF score.  In fact, the record shows that the 
veteran does not have suicidal ideation.  He was effective in 
maintaining work relationships for many years prior to his 
retirement.  Since his retirement he has maintained a wide 
variety of social and work like relationships.  Furthermore, 
under 38 C.F.R. § 4.126, as noted above, the rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment, 
rather than solely on the examiner's assessment of the level 
of disability at the moment of examination.

Examinations and the veteran's reported history, show that he 
has not exhibited occupational and social impairment with 
reduced reliability and productivity due to flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, DC 9411.  Therefore, the preponderance of 
the evidence is against the claim for an evaluation in excess 
of 30 percent.

ORDER

A rating in excess of 30 percent for PTSD is denied. 



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

